Title: To Alexander Hamilton from Jonathan Cass, 18 October 1799
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir
            Wilmington Delaware Octr. 18 1799
          
          I believe that music would much facilitate the recruiting business in this quarter, am I at liberty to employ private persons for that purpose?
          With great respect & esteem Sir, I am your most obedt Sevt.
          
            J. Cass Major U.S. 3d R.
          
          Major General Hamilton
        